In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00157-CR
     ___________________________

 BOBBY LYNN PRESTON JR., Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 4
          Denton County, Texas
    Trial Court No. CR-2021-03653-D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Appellant Bobby Lynn Preston Jr. appeals his conviction for misdemeanor

driving while intoxicated. On October 4, 2022, and October 25, 2022, we notified

Appellant by letter that the trial-court clerk responsible for preparing the record in

this appeal had informed this court that Appellant had made no arrangements to pay

for the clerk’s record as the appellate rules require. See Tex. R. App. P. 35.3(a)(2). In

our notice, we warned that we would dismiss the appeal for want of prosecution

unless, within ten days, Appellant arranged to pay for the clerk’s record and provided

this court with proof of payment.        See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

Appellant has not made payment arrangements for the clerk’s record; thus, we dismiss

his appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 8, 2022




                                           2